Citation Nr: 0400263	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-02 769	)	DATE
	)
	)





THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals August 2000 decision that denied 
service connection for a respiratory disease, to include 
pulmonary tuberculosis (PTB).





ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The moving party is a veteran who served on active duty from 
July 1946 to March 1949.  This matter comes before the Board 
of Veterans' Appeals (Board) by order of a United States 
Court of Appeals for Veterans Claims (Court) opinion dated 
July 10, 2003, which vacated a June 2002 Board decision and 
remanded the case for readjudication in accordance with a 
joint motion by the parties.  

The case initially arose from a motion concerning an August 
2000 Board decision that denied service connection for a 
respiratory disease, to include PTB.  The veteran challenged 
the August 2000 decision on the grounds of CUE.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2003); VAOPGCPREC 01-98.  In November 2000, the Board also 
denied reconsideration of the August 2000 decision; an appeal 
of that determination to the Court was dismissed.


FINDING OF FACT

The Board's decision of August 2000 denying service 
connection for a respiratory disease, to include PTB, was not 
inconsistent with evidence then of record; and it is not 
shown that the applicable statutory and regulatory provisions 
existing at the time were either not considered or were 
misapplied.


CONCLUSION OF LAW

The August 2000 Board decision denying service connection for 
a respiratory disease, to include PTB, does not contain CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  In Livesay v. Principi, 
15 Vet. App. 165, 179 (2001), however, the Court held that 
the VCAA does not apply to CUE cases.  Accordingly, the Board 
finds that appellate review of this case may proceed.

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.  

It is significant to note that § 20.1404(b) was amended 
effective July 10, 2001.  See 66 Fed. Reg. 35902-35903; see 
also Disabled American Veterans et. al. v. Gober, 234 F.3d 
682 (Fed. Cir. 2000) (Upholding all of the Board's rules of 
practice involving CUE claims, except the last sentence of 
Rule 1404(b) that had stated "Motions which fail to comply 
with the requirements set forth in this paragraph shall be 
denied.").  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

VA regulations set out what constitutes CUE in a prior Board 
decision and what does not.  Generally, CUE is a very 
specific and rare kind of error, the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a). 

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made; however, a special rule exists for prior Board 
decisions issued on or after July 21, 1992, which provides 
that the record existing when those decisions were made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

VA regulations include examples of situations that are not to 
be considered CUE:  (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

In his motion to revise the decision of August 2000 based on 
CUE, the veteran contends that the positive and negative 
evidence in this case were clearly in equipoise, yet the 
decision was tilted against him instead of favoring him.  He 
contends that his PTB is a chronic disease and unquestionably 
of service origin.  He contends that he was on a contagious 
ward in Okinawa for twenty days during his service, and that 
it is well-known that only TB patients were placed on a 
contagious ward.  He submitted a copy of his informal brief 
to the Court.  In the brief, the veteran reiterated previous 
contentions he made before the Board.  Similar statements 
were made in a motion received by VA in December 2002.

The Board finds that the veteran is simply reiterating the 
contentions he presented to the Board in August 2000.  For 
example, in September 1993 he stated that he reported to sick 
call for treatment of respiratory symptoms in February 1949 
and was transferred to the 37th General Hospital on Okinawa 
for further treatment.  He indicated that he learned he had a 
respiratory disease, or PTB, when another patient in the ward 
died.  In later statements to the Board before the August 
2000 decision, he reported treatment for this alleged 
disability for many years following service.  In his CUE 
claim, he reiterates these same contentions.

In August 2000, the Board found that without support of 
acceptable clinical or laboratory studies, statements 
submitted by the veteran in support of his claim were 
insufficient to establish a diagnosis of PTB.  The Board 
found that the purported diagnoses of PTB in 1949 and from 
approximately 1962 to 1980 were by private physicians without 
the additional testing or other evidence required to support 
the diagnosis under 38 C.F.R. § 3.374.  Consequently, it was 
determined that these statements were an insufficient basis 
to grant service connection for a respiratory disease, to 
include PTB.  While the August 2000 decision acknowledged 
that the evidence showed the veteran was treated for a 
disease during active service, the Board found the evidence 
did not establish that the treatment was for the claimed 
disorders.  The Board also found evidence submitted over 46 
years after the veteran's service discharge was of little 
probative weight and cited case law, including Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994), Abernathy v. Principi, 3 
Vet. App. 461, 465 (1992), Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169-70 (1991), and Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990), as authority for this determination.

In the August 2000 decision the Board addressed all submitted 
evidence and arguments.  The decision specifically noted that 
the benefit of the doubt doctrine under 38 C.F.R. § 3.102 did 
not apply because the preponderance of the evidence was 
against the claim.  No authority is cited, and none exists, 
to support an argument that the evidence clearly and 
unmistakably supported a diagnosis of PTB related to active 
service consistent with 38 C.F.R. § 3.374 or that any other 
respiratory disease present was incurred in service.  
Regarding the veteran's assertion that clinical evidence 
under 38 C.F.R. § 3.374 was not necessary to meet the 
threshold requirements of a "well-grounded claim", it is 
noteworthy that the August 2000 decision was considered on 
the merits, not on well-groundedness (a standard eliminated 
by the VCAA).

Under 38 C.F.R. § 20.1403(d)(3), an argument that the Board 
should have weighed or evaluated the evidence differently 
cannot form the basis for a finding of CUE.  Here, it is not 
an "undebatable" fact that his hospital treatment during 
active service in 1949 was for a respiratory disease or PTB.  
The veteran's statements merely reiterate matters considered 
in the August 2000 decision.  His contentions, in essence, 
amount to a disagreement with the outcome of the decision, 
i.e., allege and that the Board should have weighed or 
evaluated the evidence differently.  As these matters cannot 
form the basis for a finding of CUE (See 38 C.F.R. 
§ 20.1403(d)(3)), the present motion must be denied.




ORDER

The motion for revision of the August 2000 Board decision 
denying service connection for a respiratory disease, to 
include PTB, based on CUE in that decision is denied.



                       
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



